Title: To George Washington from Major General Stirling, 31 October 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dear Sir,
            Elizabeth Town [N.J.] Octobr 31: 1778
          
          My last went Yesterday afternoon by Colonel Cox. The Ships at the Hook and those at the Narrows were this Morning in the same possition as Yesterday, not haveing been Able to Move on account of the 
            
            
            
            Weather; the Reports [from] both Amboy and the Hook agree that the 23 Sail at the Hook are frigates and other Armed Vessels vizt Eleven Ships five Brigs, three Schoners and four Sloops probably intended to go ahead of the grand Embarkation. As soon as the Storm is over I doubt not they will all be in Motion.
          A person who left New york yesterday has Just furnished me with the following particulars that there are three Embarkations on foot. In the first which is Compleated & ready to Sail there are twenty Regts and 200 horse under the Command of General Grant; In the Second there are Eight Regiments, and in the third three one of which is the 71st and He thinks Genl Campbell Commands the third; the weomen are embarked with the Men; from what he has heard Among their Officers, he is of Opinion that the first division is going to the West Indies, Second & Third to Hallifax and St Augustine & Pensacola. Lord Cornwallis going to England, Scarce any troops to be seen in New york but foreigners; that there are not Shipping enough at New york to take in the remainder of the troops. 3 oClo. I have this moment received the enclosed Note, and shall keep the most Sharp look out. I am your Excellencys Most Humble Servant
          
            Stirling,
          
        